Citation Nr: 1817245	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Board denied, the Veteran's claim seeking an initial increased rating for his left ankle disability.  The Veteran appealed the Board's denial of his left ankle increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties entered into a Joint Motion for Partial Remand (Joint Motion) in which they agreed on certain insufficiencies with a VA examination regarding functional impact of flare-ups of the Veteran's left ankle disability.  The Joint Motion was granted in December 2015.  In April 2016 the Board remanded the appeal to obtain sufficient examination findings relating to pain on range of motion testing.  Following reexamination for the left ankle disability the Board again remanded the appeal in October of 2017.  An additional VA ankle examination was completed in November 2017 and the appeal has once again been returned to the Board for adjudication.

A review of the November 2017 examination in conjunction with the Board's remand directives indicates that the new examination once again fails to reflect measurements of pain on both active and passive ranges of motion (plantar flexion and dorsiflexion), and in both weight-bearing and nonweight-bearing positions, as directed by the Board.  Accordingly, the claim must be remanded to obtain this evidence which is needed to properly adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271(1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records since October 2017.

2. Schedule a VA examination to assess the current severity of the Veteran's service-connected left ankle disability, to include specific findings regarding pain on range of motion testing, in compliance with 
Correia v. McDonald, 28 Vet. App. 158 (U.S. 2016).

After reviewing the Veteran's claims file and eliciting the history of the Veteran's left ankle disability symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of his left ankle disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left and right ankles should be tested for pain on range of motion testing performed in both weight-bearing and nonweight-bearing positions, and on both active and passive ranges of motion.  If this cannot be performed, the examiner should explain why not.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated, to specifically include consideration of the Veteran's reports
of his symptoms during such flare-ups.  If this cannot be done, the examiner should explain why not.

3. Finally, readjudicate the Veteran's left ankle disability initial increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case   and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




